Title: From George Washington to Samuel Haven, 10 March 1787
From: Washington, George
To: Haven, Samuel



Revd Sir
Mount Vernon Mar. 10th 1787

Although I gave the greatest credence to your acct of the talents & good behaviour of Mr Lear, yet before I subscribed to them, I was desirous of a little time to form my own judgment

of both. To this, and this only, you will be pleased to attribute my not acknowledging the receipt of your favor of the 6th of May, at an earlier period.
It is with pleasure I now inform you, that the deportment of this young Gentleman since he has been a member of my family, has been so perfectly proper and pleasing, as to render him highly esteemed. Sensible that saying this to a gentleman who has discovered an interest in his welfare, could not be unpleasing, is the cause of my giving you the trouble of this letter, at the same time that it affords me an opportunity of thanking you for the polite and affectionate wishes with which your letter is replete, & to assure you of the respect with which I am—Revd Sir Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington

